PRENDERGAST, J.
The. appellant was in-dieted and convicted of horse theft, and his penalty fixed at four years confinement in the penitentiary.
This is a companion case of Dan Slain v. State, 145 S. W. 366, from El Paso county, recently decided. Practically the same witnesses,. other than the defendant himself, testified in this as in the other case, and their testimony is practically the same in each case, other than the testimony in this applies to the appellant .and in the other to the appellant in that case.
The same questions that are raised in the other case are the same that are raised in this. Gn the authority and statement of that case, the judgment herein will be affirmed.